COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                              §
 MANUEL BORREGO, M.D.,
                                              §
                       Appellant,                            No. 08-13-00154-CV
                                              §
 v.                                                               Appeal from
                                              §
 MICHELLE C. BAKER,                                        County Court at Law No. 3
 INDIVIDUALLY AND AS NEXT                     §
 FRIEND OF HANNAH BAKER,                                   of El Paso County, Texas
 AIDAN BAKER, AND                             §
 ASHTYN BAKER, MINOR CHILDREN,                              (TC # 2012DCV07057)
 AND VALERIE HICKS,                           §
 INDIVIDUALLY AND AS
 REPRESENTATIVE OF THE ESTATE                 §
 OF LUCAS EDWARD BAKER (DEC.),
                                              §
                       Appellees.
                                              §

                                MEMORANDUM OPINION

       Pending before the Court is a motion filed by Appellant, Manuel Borrego, M.D., to

dismiss the appeal TEX.R.APP.P. 42.1(a)(1) because the parties have reached an agreement

regarding the expert report which is the subject of the appeal. This agreement has rendered the

appeal moot. We grant the motion and dismiss the appeal.


February 19, 2014
                                    ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.